t c no united_states tax_court mountain state ford truck sales inc e_p o'meara tax_matters_person petitioner v commissioner of internal revenue respondent docket no filed date company m m a heavy truck dealer purchased heavy truck parts and accessories parts from the manufacturers of those parts and sold them to its customers m which is required to use inventories pursuant to sec_471 i r c made elections under sec_472 i r c effective as of the close of its taxable_year to apply the last-in_first-out lifo_method of inventory_accounting lifo_method with respect to its parts inventory to use the dollar-value lifo_method to calculate the price index for its parts pool pursuant to the link-chain_method and to use the most recent purchases method in computing the total current-year cost of items making up its parts pool in determining that current-year cost as a first step in valuing its parts inventory under the dollar-value lifo_method m used the respective manufacturers' prices that were in effect as of the date of its physi- cal inventory replacement cost for the inventoried parts that it had purchased respondent determined that m's method of using replacement cost in valuing its parts inventory under the lifo_method does not clearly reflect income because it is contrary to the requirements of sec_472 i r c and the regulations thereunder and that m's ordinary_income for the year at issue should be adjusted to include the amount of the so-called lifo reserve that m had computed during the period through the year at issue held respondent did not abuse respondent's discretion in determining that m's method of using replacement cost in valuing its parts inventory under the lifo_method does not clearly reflect income held further respondent did not place m on an impermissible method of inventory_accounting when respondent adjusted m's ordinary_income for the year at issue to include the amount of the so-called lifo reserve that m had computed during the period through the year at issue and consequently respondent did not abuse respondent's discretion in making that adjustment leslie j schneider patrick j smith and william f garrow for petitioner michael j cooper for respondent chiechi judge respondent determined s_corporation adjust-- ments for to the ordinary_income of mountain state ford truck sales inc mountain state ford in the amount of dollar_figure the issues remaining for decision are did respondent abuse respondent's discretion in deter- mining that mountain state ford's method of using replacement cost in valuing its parts inventory under the lifo_method does not clearly reflect income we hold that respondent did not even though we have held that respondent did not abuse respondent's discretion in making the determination described above did respondent abuse respondent's discretion by placing mountain state ford on an impermissible method of inventory_accounting when respondent adjusted mountain state ford's ordi- nary income for to include the amount of the so-called lifo reserve that it had calculated during the period through we hold that respondent did not findings_of_fact some of the facts have been stipulated and are so found mountain state ford which was incorporated in delaware in and has been an s_corporation since its taxable_year had its principal_place_of_business in denver colorado at the time the petition was filed e_p o'meara mr o'meara who worked in the automobile and truck dealer industry on a part-time basis since late and on a full-time basis since date is mountain state ford's tax_matters_person in date mr o'meara started operating mountain state ford as a heavy truck dealer under a management agreement with ford motor company ford which owned all of its stock as a heavy truck dealer for ford mountain state ford carried and maintained an inventory of different types of heavy truck parts ' unless otherwise indicated our findings_of_fact and opinion pertain to all periods since the incorporation of mountain state ford to the trial in this case all section references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure and accessories manufactured by ford it also carried different types of parts of other manufacturers some of which were present in and others of which were added later mr o'meara continued operating mountain state ford under the management agreement with ford until around at that time mr o'meara his son eugene peter o'meara jr and other family members completed their purchase from ford pursuant to the terms of that management agreement of all of the stock of mountain state ford which they began acquiring during after having purchased all of the stock of mountain state ford mr o'meara and ebugene peter o'meara jr continued to operate mountain state ford as a heavy truck dealer for ford on date mountain state ford became a heavy truck dealer for american isuzu motors inc and began carrying its parts bugene peter o'meara jr has been employed by mountain state ford since and has served as its president since as its president hugene peter o'meara jr oversaw all of the operations of mountain state ford including its new and used heavy truck sales departments parts department service depart-- ment and lease and rental operations from its incorporation until the date in on which ford no longer owned any stock of mountain state ford only ford employees served as members of the board_of directors of mountain state ford nonetheless mr o'meara was involved in all aspects of mountain state ford's business since it was formed in and served at various times as mountain state ford's general manager president and chairman of its board_of directors when mountain state ford commenced business in the accounting methods that it adopted and the books_and_records that it maintained were in accordance with the ford standard system for ford truck dealers that system included the way in which the parts inventory was to be maintained throughout the period from its incorporation until when ford no longer owned any stock of mountain state ford ford required that mountain state ford retain an independent certified_public_accountant c p a to conduct an annual audit prepare its financial statements provide an ungualified opinion for those statements prepare its tax returns and observe the taking of its physical inventory during that same period ford required that mountain state ford's independent c p a value mountain state ford's parts inventory for ford parts on the basis of the dealer net prices as incorporated in the latest dealer price lists published by ford and for other manufacturers' parts on the basis of the dealer net prices as incorporated in the latest dealer price lists published by the applicable manufacturer on a daily basis mountain state ford ordered and received parts from manufacturers that ranged in number from one to hundreds sold parts to customers and for reasons not disclosed by the record received parts that were returned by certain of its customers the price that each manufacturer charged mountain state ford for each of the parts that it ordered was published in a price list or price catalog price catalog that each such manufacturer distributed to heavy truck dealers including mountain state ford on a periodic basis each manufacturer updated its price catalog to reflect any changes in the prices of such manufacturer's parts and distributed such updated price catalogs to mountain state ford and other heavy truck dealers during the period through ford distributed approxi- mately four to six updated price catalogs each year the different types of parts that mountain state ford carried fluctuated in guantity but usually totaled about big_number out of approximately big_number potential different types of parts for each such type of part mountain state ford could have carried as few as one unit or as many as several dozen units each or several of which it acquired at different times and different prices and from different manufacturers the units of different types of parts in mountain state ford's parts inventory turned over at different rates while mountain state ford's parts inventory generally turned over every or months some units of different types of parts were in its parts inventory for more than months the respective manufacturers of the different types of parts carried by mountain state ford assigned parts numbers parts numbers to those types of parts during any year a manufac- turer could have changed a part number for a type of part without altering that type of part and or added a new part number because it altered an existing type of part and or occa- sionally developed a new type of part however from year to year only percent to percent of the parts numbers for parts carried by mountain state ford changed for the parts numbers that did change mountain state ford could have deter- mined the corresponding parts numbers for the year prior to the change but did not do so while each different type of part that mountain state ford carried in its parts inventory was assigned a part number in most instances each unit of a particular type of part was not identified separately from every other unit of that same type of part however in some instances each unit of the same type of certain large parts such as engines transmissions and rear axles was identified not only by a part number but also by a serial number consistent with standard industry practice for heavy truck dealers mountain state ford maintained an inventory of parts by using a computerized recordkeeping system which listed inter alia the quantity of units on hand of each of the different types of parts that it carried mountain state ford maintained that system which it referred to as its perpetual recordkeeping system perpetual inventory recordkeeping system with the assistance of a company that provided computer services computer vendor to businesses in the heavy truck dealer industry the manufacturers authorized several computer vendors to assist heavy truck dealers in the valuation of those dealers' parts invento- ries prior to mountain state ford utilized ford's dealer computer services division and since it has utilized adp inc as its computer vendor in addition to advising mountain state ford and other heavy truck dealers of changes in the prices of its parts through the periodic distribution of updated price catalogs each manufacturer provided to the computer vendors at about the same times it distributed such catalogs computer-ready mediums such as magnetic tapes computerized price update tapes which reflected such price changes under its perpetual inventory recordkeeping system mountain state ford added to its parts inventory the number of units of each type of part that were delivered and returned to it and removed from its parts inventory the number of units of each type of part that it sold when mountain state ford received the parts that it had ordered from a manufacturer it also received a computer-ready medium such as a magnetic tape shipping tape and packing sheets packing sheets that included a packing slip the shipping tape reflected the part number of each type of part and the number of units of each such type that the manufacturer had shipped or had intended to ship to mountain state ford but did not contain any information showing the prices that the manufacturer charged mountain state ford for those parts mountain state ford used the shipping tape to enter into its perpetual inventory recordkeeping system the part number and the number of units of each type of part that the manufacturer shipped or intended to ship to it the packing sheets that accompanied each shipment of parts to mountain state ford reflected the same information which appeared on the shipping tape and which mountain state ford entered into its perpetual inventory recordkeeping system mountain state ford used the packing sheets to verify that it received the quantity of units of each type of part that was shown as shipped on such sheets and on the shipping tape upon delivery at mountain state ford's place of business of parts shipped to it an employee in its parts department compared the packing sheets with the quantity of units of each type of part that had been delivered if after making that comparison the employee determined that the packing sheets were inaccurate an employee adjusted mountain state ford's perpetual inventory recordkeeping system to reflect the quantity of units of each type of part that had in fact been delivered to it at the end of each business_day mountain state ford trans-- mitted to its computer vendor a record of the transactions that were effected on that day the computer vendor computed a value for the quantity of units of each type of part delivered to returned to and or sold by mountain state ford on each business_day by using the price which the manufacturer of each such type was charging on that day and which was reflected on the computerized price update tape that each such manufacturer had provided to that vendor and in the updated price catalog that each such manufacturer had distributed to mountain state ford and other heavy truck dealers mountain state ford generally received invoices on a monthly basis from the manufacturers for the parts that those manufactur- ers had shipped or had intended to ship to it with respect to those parts each such invoice showed the part number of each type of part the guantity of units of each such type and the purchase_price of each such unit we shall sometimes refer to the price of each unit of each type of part as shown on the invoice that the manufacturer sent to mountain state ford as the invoice price upon receipt of a manufacturer's invoice an employee of mountain state ford entered the total of the invoice prices aggregate invoice price of all the parts but not the invoice price of each unit of each type of part into an account which mountain state ford maintained for the parts that it purchased purchases account mountain state ford did not utilize the purchases account in maintaining its inventory another employee of mountain state ford in charge of payables verified with the parts department that mountain state ford had received the number of units of each type of part that was listed on each invoice and if so mountain state ford paid the aggregate invoice price once mountain state ford paid the aggregate invoice price it filed the invoice by manufacturer and invoice date where there was a shortage in the quantity of units of one or more types of parts that the manufacturer intended to ship to mountain state ford as shown on the shipping tape and the packing sheets the manufacturer mistakenly sent mountain state ford an invoice which billed it for the units that it had not received and mountain state ford paid for reasons not disclosed in the record the incorrect aggregate invoice price mountain state ford filed a shortage claim shortage claim with the manufacturer from whom it had ordered the parts in those instances where mountain state ford filed a shortage claim the manufacturer to whom such a claim was made issued a credit to mountain state ford in an amount calculated by reference to the manufacturer's price in effect around the time mountain state ford filed the shortage claim for each unit listed in that claim the manufacturer issued a credit in that amount regardless whether it had originally charged and sent mountain state ford an invoice showing a different invoice price for each such unit mountain state ford took a physical inventory in late september or early october and in a couple of instances in early november of each year and adjusted the balance of the quantity of the units of each type of part reflected in its perpetual inventory recordkeeping system to reflect each such quantity physically on hand after taking the physical inventory moun- tain state ford notified the computer vendor of each such quan- tity physically on hand consistent with standard industry practice in the heavy truck dealer industry the computer vendor determined the value of mountain state ford's parts inventory as of the date of the physical inventory by computing a value for the quantity of units of each type of part physically on hand by using the price which the manufacturer of each such type was charging as of that date and which was reflected on the computer- ized price update tape that each such manufacturer had provided to that vendor we shall refer to the prices reflected on those tapes at which the different types of parts were valued as of the date of mountain state ford's physical inventory as replacement cost the replacement cost on which mountain state ford valued the parts in its parts inventory as of the date of the physical inventory was not necessarily the same as the invoice prices thereof in order to determine the value of its parts inventory at the end of each year ending parts inventory mountain state ford adjusted in a manner not disclosed by the record its parts inventory valued at the time of its physical inventory for any deliveries and returns of parts to it and or sales of parts by it between that time and the end of the year prior to mountain state ford's ending parts inventory determined as just described was used as its ending parts inventory for both financial statement and federal_income_tax federal tax pur- poses throughout the period from its incorporation until the date in on which ford no longer owned any stock of mountain state ford mountain state ford did not use the invoice prices or the purchases account in maintaining its inventory under its perpet-- ual inventory recordkeeping system that was because as dis-- cussed above ford required that mountain state ford's parts inventory be valued for ford parts on the basis of the dealer net prices as incorporated in the latest dealer price lists published by ford and for other manufacturers' parts on the basis of the dealer net prices as incorporated in the latest dealer price lists published by the applicable manufacturer nor did mountain state ford maintain inventory records which showed the invoice price that it paid for each unit of each type of part delivered and or returned to it and added to its parts inventory and or sold by it and removed from that inventory however mountain state ford did maintain other records such as accounts_payable records and invoices which listed the invoice price paid_by mountain state ford for each unit of each type of part delivered to it after when ford no longer owned any stock of mountain state ford mountain state ford was free to use an engagement letter in employing a c p a to audit its financial statements and prepare its tax returns that was different from the letter that it had previously used when ford owned stock of mountain state ford mountain state ford also became free to adopt accounting methods and or procedures that were different from those which it employed when it was owned by ford including its method of valuing its parts inventory on the basis of replacement cost provided that it sought and received the consent of the internal_revenue_service before it made a change inter alia in that method of valuing its parts inventory after when ford no longer owned any stock of mountain state ford mountain state ford made no attempt to determine whether it could have modified its perpetual inventory recordkeeping system so that it could have used invoice prices in valuing its parts inventory nor did it determine whether it could have created a new inven- tory recordkeeping system that could have used invoice prices in that inventory_valuation process instead mountain state ford continued to use replacement cost in valuing its parts inventory because it had used that method when ford owned it and because that was the method used by the heavy truck dealer industry in respondent conducted an examination of mountain state ford's return for during which respondent requested documents with respect to mountain state ford's inventories for that year as part of that examination respondent did not propose any adjustments to mountain state ford's method of valuing its parts inventory from its incorporation in through mountain state ford accounted for its parts inventory on the basis of the lower_of_cost_or_market lcm mountain state ford submitted form_970 form application to use lifo inventory_method with its return in that form mountain state ford adopted the lifo_method of valuing its parts inventory and its new heavy trucks inventory effective as of the close of its taxable_year ended date it adopted the same method for both financial statement and federal tax purposes as pertinent here with respect to mountain state ford's parts inventory the form_970 mountain state ford's election of the lifo_method with respect to its new heavy trucks inventory is not at issue in this case stated that mountain state ford intended to take inventory at actual cost regardless of market_value value its parts inventory on the dollar-value lifo_method use one pool parts pool for its parts inventory calculate the price index for its parts pool pursuant to the link-chain_method and determine the cost of parts in the closing_inventory in excess of those in the opening_inventory on the basis of most recent purchases ie pursuant to the most recent purchases method under sec_1_472-8 a income_tax regs most recent purchases method mountain state ford attached a schedule to the form_970 which stated in pertinent part cost system used for parts inventory the taxpayer mountain state ford keeps detailed records of the cost of all partss in inventory the total actual cost of all parts inventory will be di- vided by the number of each type of part on hand at the end of the year in response to a request in the form_970 to indicate the method used in computing lifo value of dollar-value pools mountain state ford attached a schedule which stated in pertinent part link-chain_method for parts inventory the taxpayer mountain state ford receives weekly reports from ford motor company which indicate the increase in prices for a major portion of the parts inventory which is supplied to the taxpayer from ford motor company the taxpayer compares this list of prices with the actual cost of the same items in the parts inventory to develop a current_year price index x the index developed by this large sample is then applied to the total parts inventory once a yearly index is developed it will be added to prior year indices to develop a cumulative index after having elected the lifo_method mountain state ford continued to use replacement cost determined in the same manner as it had calculated it prior to that election in valuing its ending parts inventory for financial statement and federal tax purposes however mountain state ford used replacement cost in that valuation process as the starting point in determining its ending parts inventory under the dollar-value lifo_method 1l1 e it used replacement cost in the computation of the total current-- year cost of items making up its parts pool under sec_1 e income_tax regs current-year cost of its parts pool after computing such current-year cost mountain state ford computed an annual price index designed to measure the change in the cost of parts from one year to the next that index was computed by reference to inter alia the respective manufacturers' prices each week for parts carried by mountain state ford in itss parts inventory and the respective manufactur- ers' prices for such parts as of the end of the preceding week at the time mountain state ford adopted the lifo_method it made no attempt to determine whether it could have modified its perpetual inventory recordkeeping system so that it could have used invoice prices in valuing its parts inventory nor did it determine whether it could have created a new inventory record- keeping system that could have used invoice prices in that val- uation process instead mountain state ford continued to use replacement cost in valuing its parts inventory under the lifo_method because it had used that method prior to adopting the lifo_method and because that was the method used by the heavy truck dealer industry in using replacement cost in valuing its parts inventory under the lifo_method mountain state ford was not attempting to and did not determine or approximate the invoice prices of the parts that it purchased on date respondent issued a notice of final s_corporation administrative adjustment notice or fsaa for to mr o'meara the tax_matters_person in the notice respon- dent did not terminate the elections that mountain state ford made in the form_970 to value its parts inventory under the dollar-value link-chain lifo_method and to use the most recent purchases method in determining the current-year cost of its parts pool however respondent determined in the notice that the cost_of_goods_sold reported in mountain state ford's return should be reduced and the ordinary_income reported in that return should be increased by dollar_figure the amount of that reduction and that increase was equal to the amount of the lifo reserve that mountain state ford had calculated over the period through lifo reserve the adjustment at issue in the notice thus was based on restoring to mountain state ford's income the amount of that lifo reserve in making that adjustment respondent was unable to and did not recompute mountain state ford's non-lifo inventory value under a method the parties settled the remaining adjustments in the notice using the invoice prices of parts inventoried or a cost other than replacement cost that was because mountain state ford did not have and did not provide to respondent the records that were necessary in order to calculate for the period through the lifo value and the non-lifo value of its parts inventory and its lifo reserve on the basis of invoice prices or a cost other than replacement cost thus the non-lifo value that was used to compute the amount of the adjustment at issue in the notice 1ie the amount of the lifo reserve that mountain state ford had calculated for the period through was based on replacement cost opinion the issues presented implicate not only sec_472 enti- tled last-in_first-out inventories but also sec_446 entitled general_rule for methods_of_accounting and section a471 entitled general_rule for inventories sec_446 and sec_471 and the regulations thereunder are the provisions that vest the commissioner of internal revenue commissioner with wide discretion in determining whether a method of inventory account-- ing should be disallowed because it does not clearly reflect income 439_us_522 consolidated manufacturing inc v commissioner t cc the commissioner's interpretation of the clear-reflection standard under sec_446 and sec_471 may not be disturbed unless it is clearly unlawful or plainly arbitrary thor power tool co v commissioner supra consolidated manufac-- turing inc v commissioner supra the commissioner's discre- tion under sec_446 and sec_471 is not unbridled however thor power tool co v commissioner supra pincite consolidated manufacturing inc v commissioner supra even if a taxpayer's accounting_method does not result in a clear_reflection_of_income the commissioner may not change the taxpayer's accounting_method to another method that also fails to reflect income clearly 223_f2d_418 10th cir revg 21_tc_781 and affg harden v hinds aftr ustc par w d okla 88_tc_1500 as framed by petitioner the question relating to the clear- reflection-of-income standard is whether respondent abused respondent's discretion in concluding that in computing the lifo value of its dollar-value parts pool under the link-chain_method mountain state ford's use of replacement cost in the parties disputed at trial whether there are deficien- cies in the manner in which mountain state ford computed the price indices under its link-chain_method however after trial the parties entered into a second supplemental stipulation regarding those price indices according to that stipulation in the event that the court were to sustain mountain state ford's method of using replacement cost in computing the lifo value of its parts inventory respondent's adjustment in the notice to mountain state ford's ordinary_income for would be reduced from dollar_figure to dollar_figure that reduction would be made in that event in order to reflect the parties' agreement in the second supplemental stipulation to correct certain of the alleged deficiencies that respondent had found in mountain state ford's computation of the price indices under its link-chain_method the parties further agreed in that stipulation that in the event that the court were not to permit mountain state ford's method of using replacement cost in computing the lifo value of its parts continued determining the current-year cost of its parts pool pursuant to any other proper method under sec_1_472-8 d income_tax regs any other proper method which petitioner claims mountain state ford elected in the form_970 does not clearly reflect income respondent agrees with petitioner's framing of the issue relating to the clear-reflection--of-income standard except that respondent contends that mountain state ford continued inventory respondent's adjustment in the notice to mountain state ford's ordinary_income for would be sustained thus no issue regarding the price indices calculated by mountain state ford under its link-chain_method remains for our decision sec_1_472-8 income_tax regs which describes the double-extension_method of computing the lifo value of a dollar- value pool provides in pertinent part the total current-year cost of items making up a pool may be determined-- a by reference to the actual cost of the goods most recently purchased or produced ob by reference to the actual cost of the goods purchased or produced during the taxable_year in the order of acquisition c by application of an average unit cost equal to the aggregate cost of all of the goods purchased or produced throughout the taxable_year divided by the total number of units so purchased or produced or d pursuant to any other proper method which in the opinion of the commissioner clearly reflects income although sec_1_472-8 income_tax regs relating to the dollar- value lifo_method does not discuss how the link-chain_method that mountain state ford elected in the form_970 is to be applied the parties agree that sec_1_472-8 income_tax regs applies to the link-chain_method elected in the form_970 to use the most recent purchases method and not any other proper method in determining the current-year cost of its parts pool in inventorying goods with respect to which a taxpayer elected the lifo_method the taxpayer is required to treat those goods remaining on hand at the end of the taxable_year as being a those included in the opening_inventory of the taxable_year in the order of acquisition and to the extent thereof and b those acquired during the taxable_year sec_472 sec_1_472-1 income_tax regs and inventory them at cost sec_472 sec_1_472-2 income_tax regs there are two basic lifo computational systems one is based on specific goods specific-goods lifo_method see sec_1_472-2 income_tax regs the other is based on the dollars invested in inventory and is known as the dollar-value lifo_method see sec_1_472-8 income_tax regs under the specific- goods lifo_method quantitative changes in inventory during the year are measured in terms of an appropriate unit such as pounds pieces or gallons the dollar-value lifo_method deter- mines increases or deceases in inventory in terms of total the parties and their respective experts also disagree about whether mountain state ford's method of using replacement cost under the lifo_method complies with generally_accepted_accounting_principles gaap and conforms as nearly as may be to the best_accounting_practice in mountain state ford's trade_or_business as required by sec_471 and the regulations thereunder however our resolution of the disagreement between the parties about the clear-reflection-of-income standard makes it unnecessary for us to address the parties' and their respective experts' dispute over gaap dollars rather than in terms of physical units 82_tc_726 to deter- mine under the dollar-value lifo_method whether there has been an increase or a decrease in inventory during the year the ending inventory is valued in terms of total dollars that are equivalent in value to the dollars used to value the beginning_inventory id respondent argues that the term cost in sec_472 b and the regulation thereunder viz sec_1_472-2 income_tax regs means actual cost and that as required by sec_472 b sec_1_472-8 income_tax regs pertain- ing to the dollar-value lifo_method mandates that the determina- tion of the current-year cost of items making up a pool be made on the basis of or by reference to actual cost according to respondent mountain state ford's method of using replacement cost instead of actual cost in determining the current-year cost of its parts pool contravenes those requirements of the code and regulations and consequently that method does not clearly reflect income petitioner concedes that if the court were to find that mountain state ford's method of using replacement cost were to contravene the requirements of the provisions of the code and the regulations upon which respondent relies that method would not clearly reflect income however petitioner argues that those provisions do not require that mountain state ford determine the current-year cost of its parts pool by using actual cost according to petitioner respondent's interpretation of the term cost in sec_472 as meaning actual cost is wrong and mountain state ford's method of using replacement cost qualifies as any other proper method under sec_1_472-8 d income_tax regs which does not require the use of actual cost to support his argument that respondent's position about the meaning of the term cost in sec_472 and the regula- tion thereunder is wrong petitioner asserts with regard to the cost requirement in sec_472 b the petitioner submits that an examination of the statute and regulations as well as the histori- cal development surrounding the lifo_method makes clear that the cost regquirement in sec_472 1s simply the expression of the rule that the lower_of_cost_or_market method may not be used in conjunction with the lifo_method accordingly the respondent is attempting to extend the cost regquirement in sec_472 b far beyond its intended scope x the use of replacement costs under the dollar-value lifo_method does not in any way represent a use of lower_of_cost_or_market and accordingly does not violate the cost requirement of sec_472 even assuming arguendo that petitioner were correct in his contention about the reason why congress required that goods for which a taxpayer elected the lifo_method be inventoried at cost ’ that contention does not address the meaning of the term cost ’ tt is noteworthy that the replacement cost as of the date of mountain state ford's physical inventory which it used in determining the lifo value of its dollar-value parts pool is analogous to market in inventory tax_accounting see 439_us_522 sec_1_471-4 a income_tax regs in sec_472 and the regulation thereunder sec_472 b provides b method applicable --in inventorying goods specified in the application described in subsection a the taxpayer shall inventory them at cost the regulation under sec_472 sec_1_472-2 income_tax regs provides bo the inventory shall be taken at cost regard- less of market_value both parties rely in part on dictionary definitions of the word cost to support their divergent positions regarding the meaning of the term cost in sec_472 and the regula- tion thereunder according to respondent the commonly under- stood and generally accepted meaning of the word cost as reflected in dictionary definitions is actual cost according to petitioner dictionary definitions of the word cost clearly encompass replacement cost we agree with respondent black's law dictionary 6th ed defines the word cost to mean expense price the sum or equivalent ex- pended paid or charged for something see also actual cost costs net cost rate merriam-webster's collegiate dictionary 10th ed defines the word cost to include the amount or equivalent paid or charged for something price webster's third new international dictionary ed defines the word cost to include the amount or equivalent paid or given or charged or engaged to be paid or given for anything bought or taken in barter or for service rendered we conclude that the common and ordinary meaning of the word cost is actual cost or the price paid for something we see no reason however to rely in this case on dictio- nary definitions of the word cost to determine the meaning of the term cost in sec_472 and sec_1_472-2 income_tax regs that is because the term cost is defined in regulations under sec_471 the general_rule for invento- ries application of the definition of cost in those regula- tions sec_1_471-3 income_tax regs entitled inventories at cost which is based on what we have concluded is the common and ordinary meaning of the word cost will result in a deter- mination of the actual cost of merchandise or goods purchased or or in certain instances an produced during the taxable_year approximation of such cost determined upon a reasonable basis reasonable approximation the accounting profession generally defines the word cost as used in inventory_accounting as the price paid or consideration given to acquire an asset accounting research bulletin no restatement and revision of accounting research bulletins ch statement date as pertinent here sec_1_471-3 income_tax regs defines the term cost in the case of merchandise purchased since the beginning of the taxable_year as the invoice price sec_1_471-3 income_tax regs provides in pertinent part that in certain instances costs may be approximated upon such basis as may be reasonable and in conformity with established trade practice in the particular industry the definition of the term cost in sec_1_471-3 income_tax regs is virtually the same as the definition of the term cost as it appeared in the regulations promulgated under section of the revenue act of act ch 40_stat_1060 the original predecessor of sec_471 which first required certain taxpayers to use the inventory_accounting method see regs art the definition of the term cost as it appeared in the regulations under the act was repromulgated in virtually the same language in the regula- tions issued under all subsequent federal tax provisions that continued to require certain taxpayers to use the inventory_accounting method the term cost in inventory tax_accounting had a settled meaning when congress first permitted certain taxpayers to elect the lifo_method revenue act of ch sec_22 52_stat_459 ' and shortly thereafter when congress ‘ the regulations in effect when congress first allowed certain taxpayers to elect the lifo_method and required that the goods with respect to which that method was elected be invento- ried at cost regs art c -3 defined the term cost for inventory_accounting purposes as follows art c -3 inventories at cost --cost means in the case of merchandise on hand at the beginning of the taxable_year the inventory price of such goods in the case of merchandise purchased since the beginning of the taxable_year the invoice price less trade or other discounts except strictly cash dis-- counts approximating a fair interest rate which may be deducted or not at the option of the taxpayer provided a consistent course is followed to this net invoice price should be added transportation or other necessary continued permitted all taxpayers to elect that method revenue act of ch sec_219 53_stat_877 in requiring that goods for which a taxpayer adopted the lifo_method be inventoried at cost congress presumptively was aware of the established regula- tory definition of the term cost in inventory tax_accounting if congress had intended for the term cost in lifo inventory tax_accounting to have a meaning different from that regulatory definition it would have so stated it did not do so when it continued charges incurred in acquiring possession of the goods in the case of merchandise produced_by_the_taxpayer since the beginning of the taxable_year a the cost of raw materials_and_supplies entering into or consumed in connection with the product b expenditures_for direct labor c indirect ex- penses incident to and necessary for the production of the particular article including in such indirect expenses a reasonable proportion of management ex- penses but not including any cost of selling or return on capital whether by way of interest or profit in any industry in which the usual rules for computation of cost of production are inapplicable costs may be approximated upon such basis as may be reasonable and in conformity with established trade practice in the particular industry among such cases are a farmers and raisers of live stock see article c -6 b miners and manufacturers who by a single process or uniform series of processes derive a product of two or more kinds sizes or grades the unit cost of which is substantially alike see article c -7 and c retail merchants who use what is known as the retail_method in ascertaining approximate cost see article c -8 the definition of the term cost in regs art c -3 is virtually identical to the definition of that term in sec_1_471-3 income_tax regs first enacted the lifo provisions or at any other time thereaf- ter we hold that the definition of the term cost in sec_1_471-3 income_tax regs which is intended to arrive at actual cost applies to the term cost in sec_472 and the regulation thereunder ' see 508_us_152 our holding as to the meaning of the term cost in sec_472 b and the regulation thereunder disposes of petitioner's contention that respondent may not interpret the rules and regulations in a way that will impose unreasonable administrative burdens on taxpayers attempting to use the lifo_method or ina way that will diminish or eliminate the availability of the lifo_method to a significant group of taxpayers respondent has no discretion to deviate from the requirements of the code and the regulations even if such requirements were to impose administra- tive burdens on mountain state ford on the record before us however we find that petitioner has not established that respon- dent's position in the present case that the term cost in sec_472 b means actual cost would result in the imposition of unreasonable administrative burdens on mountain state ford petitioner acknowledges that it is not impossible for mountain state ford to use actual cost and not replacement cost in valuing its parts inventory in fact mr hommer petitioner's expert on computerized inventory-tracking systems admitted that the reason why there is no inventory recordkeeping system cur- rently available in the automobile and truck dealer industry that uses actual cost in that valuation process is because there has been no demand for such a system in that industry moreover when mountain state ford adopted the lifo_method mountain state ford made no attempt to determine whether it could have modified its perpetual inventory recordkeeping system so that it could have used invoice prices e actual cost in valuing its parts inventory nor did it determine whether it could have created a new inventory recordkeeping system that could have used invoice prices or actual cost in that valuation process in fact when questioned by this court as to why mountain state ford continued to use replacement cost and did not use invoice prices or actual cost after it elected the lifo_method as of eugene peter o'meara jr testified that replacement cost had been utilized by mountain state ford previously and that mountain state ford did not consider using other than replacement cost when it elected the lifo_method to support his position that mountain state ford's method of using replacement cost to determine the current-year cost of its parts pool qualifies as any other proper method under sec_1_472-8 d income_tax regs which in his view does not require the use of actual cost petitioner contends that mountain state ford elected in the form_970 to use any other proper method in determining that current-year cost’ and that mountain state ford's use of replacement cost qualifies as such a method we disagree on both counts mountain state ford did not elect in the form_970 to use any other proper method instead mountain state ford elected in that form to determine the cost of parts in the closing_inventory on the basis of most recent purchases on the record before us we find that mountain state ford elected to determine the current--year cost of its parts pool pursuant to the most recent purchases method described in sec_1_472-8 a ‘3 in support of his position that mountain state ford elected in the form_970 to use any other proper method peti- tioner points out that mountain state ford attached to the form_970 a description of its method that clearly indicated that mountain state ford was basing its index of computations on ford's latest weekly price lists for parts we note ini- tially that mountain state ford used replacement cost viz the prices reflected in the respective manufacturers' computerized price update tapes in effect as of the date of mountain state ford's physical inventory in determining the current-year cost of its parts pool it did not use all of the various latest weekly price lists to which mountain state ford referred in the form_970 and which it indicated in that form it intended to use in calculating its price indices under its link-chain_method it is also noteworthy that in the form_970 mountain state ford stated that it intended to take inventory at actual cost regard- less of market_value income_tax regs that regulation requires such cost to be determined by reference to the actual cost of the goods most recently purchased sec_1_472-8 a income_tax regs mountain state ford did not request and did not receive the permission of the commissioner to use a method different from the most recent purchases method that it elected in the form_970 see sec_472 we conclude that mountain state ford was precluded in determining the current-year cost of its parts pool from using a method other than the most recent purchases method which it elected in the form_970 that it filed with its return even if as petitioner contends mountain state ford had elected in the form_970 to use any other proper method under sec_1_472-8 d income_tax regs that method must be a proper method and must in the opinion of the commissioner clearly reflect income respondent determined that mountain state ford's method of using replacement cost in determining the current--year cost of its parts pool was not a proper method and does not clearly reflect income because sec_472 re- quires that mountain state ford calculate such current-year cost by using actual cost which in this case is the invoice prices petitioner contends that respondent abused respondent's discre- tion in making that determination petitioner asserts an examination of sec_1_472-8 i1 income_tax regs indicates that whereas the earliest and latest acquisitions cost methods sec_1_472-8 a b are described in terms of actual cost this term is not used in describing either --- - the average acquisitions cost method or the so-called other method that mountain state ford is using accordingly the respondent's interpretation of the regulations imports into sec_1 e d a regquirement that does not exist in the regulations for example under the average acquisi- tions cost method described in sec_1 e c the unit cost assigned would often not be the actual cost of any units for example where half the units acguired during the year were acquired at a cost of dollar_figure and half were acquired at a cost of dollar_figure the unit cost determined under the average_cost_method dollar_figure is not the actual cost of any units as petitioner acknowledges the determination of the current-year cost of items making up a pool must be made under the most recent purchases method under sec_1 e a income_tax regs by reference to the actual cost of the goods most recently purchased or produced and under the earliest acquisition method under sec_1 e bo income_tax regs by reference to the actual cost of the goods purchased or produced during the taxable_year in the order of acquisition we believe that those respective regulations mandate that actual cost be used because of the requirement in sec_472 that goods with respect to which a taxpayer elected the lifo_method be inventoried at cost ie actual cost sec_1_472-8 c income_tax regs requires a taxpayer electing the average unit_cost_method de- scribed therein to divide the aggregate cost of all the goods purchased or produced throughout the taxable_year which peti- tioner does not dispute and we conclude means the aggregate actual cost of such goods by the total number of units so purchased or produced in order to arrive at an average unit cost - - although as petitioner points out application of the average unit_cost_method under sec_1_472-8 c income_tax regs might not result in assigning a unit cost equal to the actual cost of any units purchased or produced during the taxable_year the determination of the current-year cost of items making up a pool under that regulation is required to be made on the basis of or by reference to the actual cost of all goods purchased or produced during the taxable_year that regulation thus complies with the mandate of sec_472 that actual cost be used as we have just explained each of the methods prescribed in sec_1_472-8 a 6b and c income_tax regs relating to the dollar-value lifo_method mandates as required by sec_472 that the determination of the current-year cost of items making up a pool be made on the basis of or by reference to actual cost we conclude that in order for a ‘pursuant to the requirement of sec_472 each of the methods prescribed in sec_1_472-2 a be and c income_tax regs relating to the specific-goods lifo_method also mandates that the cost of goods on hand as of the close of the taxable_year with respect to which the taxpayer elected the lifo_method and which are in excess of what were on hand as of the beginning of the taxable_year be determined on the basis of or by reference to the actual cost of certain or all of the goods purchased or produced during the taxable_year regardless of identification with specific invoices and regardless of specific cost accounting_records see sec_1_472-2 income_tax regs consistent with sec_472 sec_472 and the regula- tions thereunder specifically require that goods with respect to which a taxpayer elected the lifo_method that are included in the opening_inventory of the taxable_year for which the lifo_method is first used are to be considered as having been acquired at the same time and at a unit cost determined by reference to the continued - - method to qualify under sec_1_472-8 d income_tax regs as any other proper method which clearly reflects income the method must as required by sec_472 b determine the current-year cost of items making up a pool on the basis of or by reference to actual cost or in certain instances a reason- able approximation of such cost assuming arguendo that moun- tain state ford had elected to use any other proper method under sec_1_472-8 d income_tax regs in the form_970 that it filed with its return which we have found it did not petitioner has not persuaded us that the method which mountain state ford used to determine that current-year cost which was based on replacement cost and not actual cost is a proper method that clearly reflects income under that regula- tion in further support of his position that mountain state ford's method of using replacement cost and not actual cost in m continued aggregate actual cost of such goods 1ie by dividing such actual cost by the number of units on hand sec_1_472-2 income_tax regs the aggregate actual cost is to be determined pursuant to the inventory_method used by the taxpayer under the regulations applicable to the taxable_year preceding the taxable_year for which the election of the lifo_method is made with the exception that restoration is to be made with respect to any write-down to market values resulting from the pricing of former inventories id ‘in using replacement cost to determine current-year cost under sec_1_472-8 income_tax regs mountain state ford was not attempting to and did not determine or approximate the actual cost 1ie the invoice prices of the parts that it purchased it would have been sheer happenstance if the replace- ment cost that mountain state ford used equaled or reasonably approximated such actual cost valuing its parts inventory under the dollar-value lifo_method is proper petitioner asserts ever since this court's decision in 8_tc_14 taxpayers have been permitted to use the retail_method in conjunction with the dollar-value lifo_method despite the fact that under the retail_method a taxpayer does not compute the actual cost of the items in its inventories under any of the three inventory ordering conventions we turn first to petitioner's suggestion in the foregoing excerpt from his brief that respondent is arguing in this case that it is necessary under the dollar-value link-chain lifo_method which mountain state ford elected to determine the actual cost of each unit inventoried we do not understand respondent to be taking that position to the contrary as sec_1 e income_tax regs makes clear the requirement in sec_472 that goods for which a taxpayer elected the lifo_method be inventoried at cost does not mean that in determining the current-year cost of items making up a pool it is necessary to determine the actual cost of each unit invento- ried turning now to petitioner's argument about the retail_method petitioner is correct that the retail_method is permitted to be used in conjunction with the dollar-value lifo_method 8_tc_14 sec_1 k income_tax regs sec_1_472-8 income_tax regs and that that method does not compute the actual cost of the items ‘ nor is it necessary to do so under the specific--goods lifo_method see sec_1_472-2 income_tax regs in a taxpayer's inventory however the actual cost reasonably approximated under the retail_method which is described in sec_1_471-8 income_tax regs satisfies the definition of the term cost in sec_1_471-3 income_tax regs conse- guently the requirement in sec_472 that goods for which a taxpayer elected the lifo_method be inventoried at cost which we have held has the same meaning accorded the term cost in sec_1_471-3 income_tax regs is satisfied by a retailer who elects the dollar-value lifo_method determines a reasonable approximation of actual cost under the retail_method and inter alia complies with sec_1_472-1 income_tax regs and sec_1_472-8 income_tax regs we reject petitioner's argument that the use of the retail_method in conjunction with the dollar-value lifo_method means that mountain state ford's method of using replacement cost under the dollar- value lifo_method is permitted by sec_472 and the regulations thereunder ’ ‘7 we also reject petitioner's position that the use of the standard_cost_method in conjunction with the dollar-value lifo_method supports his position that mountain state ford's method of using replacement cost under the dollar-value lifo_method is permitted under sec_472 and the regulations thereunder in this regard petitioner states taxpayers have been consistently permitted to use the standard_cost_method under both the full absorption method and the uniform capitalization method in con- junction with the dollar-value lifo_method despite the fact that standard costs are merely a predetermined estimate of the taxpayer's actual costs treas reg sdollar_figure sec_1_471-11 263a-1 a continued - - we hold that mountain state ford's method of using replace- ment cost in determining the current-year cost of its parts pool under the dollar-value lifo_method contravenes the requirements of sec_472 sec_1_472-2 income_tax regs and sec_1_472-8 income_tax regs we further hold continued in advancing the foregoing argument petitioner fails to mention that in determining the cost of inventoried goods a taxpayer subject_to the inventory_accounting method is and or was ex- pressly made subject by sec_1_471-3 income_tax regs to sec_1_263a-1 income_tax regs on or after date sec_1_263a-1t temporary income_tax regs fed reg date for taxable years beginning on or after date until date and sec_1_471-11 income_tax regs for taxable years beginning on or before date all of those regulations allow or allowed the use of the standard_cost_method under that method a taxpayer may allocate an appropriate amount of direct and indirect_costs to property that such taxpayer produces through the use of preestablished standard allowances without reference to costs actually incurred during the taxable_year see sec_1_263a-1 a income_tax regs we have held that the term cost in sec_472 b has the same meaning accorded to the term cost in sec_1_471-3 income_tax regs sec_472 thus permits the use of the standard_cost_method in inventorying goods at cost under the lifo_method in advancing his argument about the standard_cost_method petitioner also fails to mention that the regulations in effect at different times describing the standard_cost_method viz sec_1_263a-1 f income_tax regs sec_1 263a- 1t b d temporary income_tax regs fed reg date and sec_1_471-11 income_tax regs require and or required a taxpayer to reallocate to the goods in ending inventory a pro_rata portion of the variance between the predetermined estimate and actual cost unless such variance is not significant in amount if that variance is not signifi- cant in amount it does not have to be allocated to the tax- payer's goods in ending inventory unless such an allocation is made in the taxpayer's financial reports see sec_1 263a- b income_tax regs sec_1_263a-1t b d temporary income_tax regs supra sec_1_471-11 income_tax regs that consequently that method does not clearly reflect income see 439_us_522 petitioner argues that if we were to find as we have that mountain state ford's method of using replacement cost in valuing its parts inventory under the lifo_method does not clearly reflect income that method should nonetheless be sustained because respondent changed that method to an impermissible method which does not clearly reflect income in support of his posi- tion petitioner cites 153_f3d_660 8th cir revg tcmemo_1997_ harden v commissioner f 2d pincite 91_tc_1101 affd 882_f2d_820 3d cir and golden gate litho v commissioner tcmemo_1998_ relying on those cases petitioner argues the respondent is unwilling to admit the conse- guences of the adjustment he seeks in this case the respondent claims he has not replaced one impermissi- ble method with another the respondent in his brief refuses to admit that his adjustment changes mountain state ford's inventory value from a dollar- value lifo value determined using replacement costs as current-year costs to an inventory value that is in its entirety equal to current replacement costs at trial however the respondent admitted that this was the case it is internally inconsistent for the respondent to claim that a lifo inventory value based on using replacement costs as current-year costs does not clearly reflect income while maintaining that the inventory must be adjusted to a value that is in its entirety equal to current replacement costs if the respondent were correct in his claim that the use of replacement costs to determine current-year costs under dollar-value lifo produces an impermissible inventory value then an inventory value based entirely on cur- rent replacement costs would surely be even more impermissible respondent counters that respondent has not terminated mountain state ford's elections to value its parts inventory under the dollar-value link-chain lifo_method and to use the most recent purchases method in determining the current-year cost of its parts pool according to respondent respondent has merely required mountain state ford to conform to the elections that it made in the form_970 which it filed with its tax_return respondent states on brief all respondent has done in this case is to determine that mountain state ford's lifo reserve was incorrectly calculated because mountain state ford used replacement cost mountain state ford did not attempt to reconstruct or recalculate the corrected reserve amount or provide evidence from which an estimate could be made because of this respondent was unable to determine the amount of the corrected reserve and had to restore the reserve to income we agree with respondent in contradistinction to the cases on which petitioner relies in the instant case mountain state ford did not comply with the requirement of sec_1_472-2 income_tax regs that it maintain detailed inventory records as will enable the district_director readily to verify moun- tain state ford's inventory computations as well as its compliance with the requirements of sec_472 and the regula- tions thereunder consequently mountain state ford did not have and did not provide to respondent the records that were necessary in order to calculate for the period through the lifo and non-lifo value of its parts inventory and its lifo reserve on the basis of invoice prices or a cost other than replacement cost we do not understand the statements of respondent's counsel during his opening statement at trial to be a concession by respondent that respondent placed mountain state ford on a non- lifo_method that utilizes replacement cost and we reject peti- tioner's contention to the contrary even if respondent's counsel had made such a concession during his opening statement at trial we would not consider it to be a concession that binds respondent that is because inter alia any such concession would have been contrary to respondent's position as set forth in paragraph of the stipulation of facts which was made part of the record in this case immediately before the court allowed counsel for the parties to make opening statements the position of respondent in paragraph of the stipulation of facts is totally consistent with the notice in the notice respondent did not terminate mountain state ford's elections to value its parts inventory under the dollar-value link-chain lifo_method and to use the most recent purchases method in order to determine the current-year cost of its parts pool ' mountain state ford remains on those methods and cannot account for its parts inven- tory on any other methods without first receiving permission from pursuant to sec_3 c revproc_79_23 1979_1_cb_564 failure by the taxpayer to value its lifo inventory at cost for federal_income_tax purposes for the year preceding the lifo election the year of the lifo election and all subsequent taxable years may warrant the termination of that taxpayer's lifo election however such termination is within the discre- tion of respondent and is not mandatory see 111_tc_1 in the present case respondent chose not to exercise that discre- tion and did not terminate mountain state ford's lifo election -- - the commissioner see sec_472 sec_1_472-5 income_tax regs on the record before us we find that respondent did not place mountain state ford on an improper method of inventory_accounting in the notice we further find that respondent did not abuse respondent's discretion in making the adjustment at issue in the notice consequently we sustain that adjustment to reflect the foregoing and the concessions of the parties decision will be entered under rule we have considered all of the arguments and contentions of petitioner that are not addressed herein and find them to be without merit or irrelevant
